Case: 1:19-cv-00311 Document #: 63 Filed: 11/12/19 Page 1 of 1 PagelD #:426

Va

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

U.S. District Court for the Northern District Of Illinois
Appearance Form for Pro Se Litigants

 

Information entered on this form is required for any person filing a case in this court as a pro se
party (that is, without an attorney). Please PRINT legibly.

feitlee- Y Meéfyrypetde loft ©
CaseTitle: AY CoutHal Stl casenumer 17 CV 5//

An appearance is hereby filed by the undersigned as a pro se litigant:
Name: COU [CT LANO STeflhE S
[70l WEST Jote ST peer

 

Street Address:

City/State/Zip: CH CAG , FH LbE20

 

 

Phone Number: “ZO J. YF 3s Fe /

 

 

 

f > fy {)
oo LMA lp Fir-fle~ // J (2 J 2 of F
)

Signature Executed on (date

 

REQUEST TO RECEIVE NOTICE THROUGH E-MAIL

If you check the box below and provide an e-mail address in the space provided, you will receive notice
via e-mail. By checking the box and providing an e-mail address, under Federal Rule of Civil Procedure
5(b)2(E) you are waiving your right to receive a paper copy of documents filed electronically in this case.
You should not provide an e-mail address if you do not check it frequently.

| request to be sent notices from the court via e-mail. | understand that by making this request, |
am waiving the right to receive a paper copy of any electronically filed document in this case. |
understand that if my e-mail address changes | must promptly notify the Court in writing.

 

COURTLAND £7 of- ESO Hoe 06. Cony FILED

E-Mail Address (Please PRINT legibly.)
NOV 1 2 29049

THOMAS G. BR
Rev. 06/23/2016 CLERK, U.S. DISTRICT COURT

(If you need additional space for ANY section, please attach an additional sheet and reference that section.]
